Citation Nr: 1512231	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-05 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent from October 5, 2010 to February 19, 2014, for acquired psychiatric disorder diagnosed as posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to an initial disability rating in excess of 70 percent from February 20, 2014, for acquired psychiatric disorder diagnosed as PTSD with depression.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to PTSD prior to February 20, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In that rating decision the RO granted service connection and assigned an initial disability rating of 30 percent effective October 5, 2010.  In a March 2011 rating decision during the appeal, the RO increased the initial disability rating from 30 to 70 percent effective February 20, 2014.

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  In light of the decision below and the medical evidence on file, the record here raises the issue of entitlement to TDIU due to PTSD for the period prior to February 20, 2014.  Thus, under Rice, the Board has jurisdiction over this claim, which for the purpose of clarity is listed as a separate issue on the title page.

The issue of entitlement to an extraschedular rating for PTSD and to TDIU prior to February 20, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  During the period from October 5, 2010 to February 19, 2014, the Veteran's acquired psychiatric disorder diagnosed as PTSD with depression is manifested by occupational and social impairment with reduced reliability and productivity; but occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood is not shown.

2.  During the period since February 20, 2014, the Veteran's acquired psychiatric disorder diagnosed as PTSD with depression is manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, and no more, for the Veteran's  acquired psychiatric disorder diagnosed as PTSD with depression for the period from October 5, 2010 to February 19, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial rating of 100 percent for the Veteran's  acquired psychiatric disorder diagnosed as PTSD with depression for the period since February 20, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014). VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records and VA medical treatment records have been obtained.  He did not identify any outstanding treatment records pertinent to the appeal.  VA examinations were conducted in January 2011, October 2012, and February 2014.  The record does not reflect, that these examinations were inadequate for rating purposes. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. 

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

During the appeal period, the Veteran's service-connected psychiatric disorder is evaluated as 30 percent disabling from October 5, 2010 to February 19, 2014, and as 70 percent disabling from February 20, 2014, under Diagnostic Code 9411. 

Under that diagnostic code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

 A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Rather VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of PTSD in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.  However, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score from 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability. Id. 

A veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117. Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 4.7.

During the pendency of the appeal since October 5, 2010, the principal medical evidence material and most probative to the claim is contained in the reports of VA psychiatric examinations in January 2011, October 2012, and February 2014.  These reports generally included discussions of records review of systems and history of treatment; the Veteran's current complaints; and on examination, findings, diagnoses, and comments on the severity of the disability.  

The remainder of the medical treatment records contain no evidence materially inconsistent with the findings of those examinations as they relate to the condition of the Veteran's service-connected psychiatric disability.  

Period prior to February 20, 2014

A review of the evidence of record reveals that the Veteran initially sought psychiatric treatment following service in Iraq in August 2007.  He was seen in September 2007 for complaints including depression, avoidance of environmental cues, particularly crowds, being triggered by sounds and other things connected to his Iraq experience.  At that time the diagnoses were adjustment disorder, cannabis dependence and depression.  The current GAF score was 52.  He was initially assessed with "rule out PTSD" in October 2007 when the GAF score was 52.  In November 2007 he was diagnosed with PTSD.  

The Veteran underwent VA examination in January 2011.  On mental status examination, the Veteran denied any history of impairment of thought process or communication, or delusions or hallucinations.  He denied having any suicidal or homicidal thoughts since service.  He reported he had depression and low motivation.  He reported he had trouble with name finding, but did not otherwise present with or describe evidence of gross neuropsychological impairment.  He did not endorse obsessive or ritualistic behavior that interferes with routine activities.  His rate and flow of speech was within normal limits.  

The Veteran denied experiencing panic attacks, but often was anxious around lots of people.  He rated his current depression at 4 to 5 on a scale of 10; and overall anxiety at 6 to 7.  He reported ongoing insomnia.

After examination, the report includes an Axis I diagnosis of PTSD with depression; and problematic marijuana use, although not clearly consistent with abuse or dependence given the lack of associated psychosocial impairment.  On Axis V, the report records a GAF score of 55.

The report concludes with comments including the following.  The Veteran presents with mixed psychosocial adjustment as a result of said PTSD symptoms.  When he has been able to find work, he has generally worked without significant difficulty and he denies having been fired from any of his jobs or disciplined for inappropriate behavior.  He did indicate a general tendency to become involved in arguments with coworkers, to the point that he quit his most recent job because of concerns that
increasing anger with a coworker might lead to physical aggression.  

Further, as a function of PTSD symptoms, the Veteran also indicated some difficulties establishing and maintaining friendships.  He experienced significant anxiety, depressed mood, chronic sleep impairment, and endorsed occasionally forgetting names.  Accordingly, the Veteran's impairment can best be characterized as manifesting decreases in occupational and/or social functioning although with generally satisfactory functioning in terms of routine behavior, self-care, and conversation.

The report of an October 2012 VA examination shows that since the January 2011 VA examination, the Veteran's one-year relationship with his girlfriend ended in April 2012 and he was currently not dating.  The Veteran reported that he last worked from April to July 2012 making fence posts, but was fired after he failed to report for work three or four times. 

The Veteran reported that his PTSD symptoms had worsened since January 2011, and that his sleep and nightmare problems were worse.  He was uncomfortable being in public, and only went out when necessary.  He did not have any friends and did not socialize.  

On examination the examiner found that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  The examiner commented that the Veteran endorsed experiencing anxiety, depression, and substance use problems, as well as avoidant, antisocial, and passive-aggressive traits.

The examination report contains diagnoses on Axis I of PTSD; and rule out alcohol and marijuana dependence.  The examiner concluded that the Veteran did not have more than one mental disorder diagnosed; and did not have a diagnosed traumatic brain injury.  The examiner estimated a GAF score of 50.  

The examiner concluded that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In a December 2012 addendum to the October 2012 VA examination report, the examiner corrected the opinion as to the estimation of the level of occupational and social impairment contained in the examination report.  She concluded that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

In this connection, the examiner opined that it is difficult to differentiate the effects of the Veteran's substance use from PTSD, but that it is reasonable to assume that they both roughly equally contribute to his impaired functioning.  The examiner further opined that although the Veteran reported using the substances to help cope with his PTSD symptoms that his heavy substance use is not due to his military service.  Finally, the GAF score of 50 is correct and based on impairment due to both his PTSD and heavy daily substance use.

A VA treatment note dated in February 2013 contains a GAF score of 59.

The clinical findings and the conclusions of the VA examiners more nearly approximate the criteria for a 50 percent rating during the appeal period between October 5, 2010 to February 19, 2014, as there is sufficient evidence of reduce reliability and productivity due to such symptoms as panic attacks, impairment in memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  

On affording the Veteran the benefit of any doubt remaining, a 50 percent disability rating is warranted for the service-connected acquired psychiatric disorder diagnosed as PTSD with depression throughout the period from October 5, 2010 to February 19, 2014.

However, the Veteran' symptomatology, the clinical findings, and the conclusions of the VA examiners prior to February 20, 2014 do not more nearly approximate or equate to the criteria for the next higher rating of 70 percent.  

During the period prior to February 20, 2014, while the Veteran struggled with anxiety and depression, and there is one GAF score of 50-reflecting serious symptoms-the symptoms overall did not result in impaired impulse control affecting work, family relations, judgment, thinking, or mood under the criteria for a 70 percent rating.  

The evidence during this period does not show that the psychiatric disability is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships. 

The overall combined symptoms of PTSD under the General Rating Formula for Mental Disorders and under DSM-IV do not more nearly approximate or equate to the criteria for a rating higher than 50 percent under Diagnostic Code 9411 during the appeal period prior to February 20, 2014.

In sum, the evidence warrants a disability rating of 50 percent throughout the appeal period from October 5, 2010 to February 19, 2014, for acquired psychiatric disorder diagnosed as PTSD with depression.  The preponderance of the evidence is against the grant of an initial rating in excess of 50 percent for the appeal period from October 5, 2010 to February 19, 2014.  There is no doubt to be resolved and higher respective ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The issue of entitlement to an extraschedular rating prior to February 20, 2014 is addressed in the Remand below.

Period from February 20, 2014

During the October 2012 VA examination the Veteran reported a history that since his last VA examination exam in October 2012, he had remained single and had not developed any significant romantic relationships due to anhedonia.  He had visited with his three children about twice per month.  He denied experiencing parenting concerns, but noted that while his relationships with his children remain "good overall," he feels increasingly more emotionally distant.  

He reported that he talked with his parents weekly but rarely saw them due to his discomfort leaving his home.  He did see his sister weekly, and described an "OK" relationship with her.  He indicated that he preferred to deal with his problems by himself and did not share his struggles with his family of origin. 

He continued to have one close friend, whom he visited approximately once per week.  He stated that he had become significantly more socially isolated since the previous examination, and would typically leave his house to go shopping once per week preferably when the stores are not crowded.  He reported that he did not participate in any social activities or organized groups other than therapy.  He reported that he spends his leisure time going for drives around the area, watching TV, cleaning his house, and walking with his dogs on his property. 

The Veteran indicated that he had become more negligent in brushing his teeth for unknown reasons, and was beginning to experience negative health consequences as a result.  He denied having other problems with activities of daily living.

The Veteran estimated that his distress attributable to PTSD had worsened overall from a range of 5 to 6, to an 8 on a subjective distress scale of 10. The Veteran attributed his worsening PTSD symptomology in part to his cessation from drug and alcohol use in April 2013.  With respect to specific symptoms, the Veteran reported that his flashbacks and physiological reactivity had worsened since the previous examination, and the remaining intrusion symptoms had remained the same.  He stated that his avoidance symptoms had worsened since the previous examination.  

The Veteran stated that his interest and participation in activities and detachment had worsened since the previous examination, and that his remaining negative cognition and mood symptoms had remained the same.  He reported that his irritability and startle response had improved since the previous examination, and his remaining arousal symptoms had worsened.

The examiner found that the Veteran was currently exhibiting PTSD intrusion symptoms of intrusive thoughts approximately twice per week; nightmares nightly; transient, brief flashbacks that began in early 2013; intense psychological distress on exposure to external cues; and physiological reactivity of heart racing and feeling flushed.  

Also, the examiner found the Veteran to be currently exhibiting PTSD symptoms of avoidance of thoughts, feelings and conversations about his military experiences; and avoidance of crowds and public places.  He was exhibiting PTSD negative cognition and mood symptoms of exaggerated negative beliefs about the world and others; persistent negative emotional state; markedly diminished interest and participation in significant activities; feelings of detachment from others; and a persistent inability to experience positive emotions.  He was exhibiting PTSD arousal symptoms of irritability; reckless behavior; hypervigilance; exaggerated startle response; and sleep disturbance.

The examiner made findings that due to the Veteran's PTSD, he had the following symptoms: anxiety, suspiciousness, panic attacks that occur weekly or less often,
chronic sleep impairment, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, impaired impulse control such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.

The examiner observed that the Veteran exhibited a flat affect in the interview, and was very terse and concise in answering questions.  He demonstrated adequate hygiene and appearance.  He was oriented times three, and did not demonstrate gross impairment in thinking or communication.

After examination, which did not include psychological testing, the examiner diagnosed PTSD.  The examiner also recorded diagnoses of alcohol use disorder and cannabis use disorder, both in early remission; however the Veteran reported he had not used either substance since April 2013 and the examiner noted no current related symptomatology.  The examiner also commented indicating that PTSD was the only diagnosis.

The examiner concluded that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

As reflected in the February 2014 VA examination report, there is significant evidence of difficulty with relationships due to anhedonia, social isolation, personal hygiene resulting in negative health consequences, persistent negative emotional state, markedly diminished interest, reckless behavior, hypervigilance, sleep disturbance, panic attacks, and significant anxiety issues, resulting in deficiencies in most areas such as work, family relations, judgment, thinking and mood.  The Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning; and the Veteran has difficulty in adapting to stressful circumstances, including work.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   See 38 C.F.R. § 4.7.  

The combination of the Veteran's occupational and social impairment most closely approximates the criteria for a 100 percent rating.  Resolving reasonable doubt in the Veteran's favor, the evidence warrants a disability rating of 100 percent throughout the appeal period from February 20, 2014, for acquired psychiatric disorder diagnosed as PTSD with depression.  


ORDER

An initial schedular rating of 50 percent from October 5, 2010 to February 19, 2014, for acquired psychiatric disorder diagnosed as PTSD with depression is granted.

An initial rating of 100 percent from February 20, 2014, for acquired psychiatric disorder diagnosed as PTSD with depression is granted.




REMAND

In light of the Board's remand of the Veteran's TDIU claim, the extraschedular aspect of his claim for a higher rating for his psychiatric disability must also be remanded.

The decision above grants a 100 percent schedular disability rating for acquired psychiatric disorder diagnosed as PTSD with depression for the period since February 20, 2014.

The report of the February 2014 VA examination includes medical history and findings with reference to the period prior to and leading up to the date of that examination.  During that examination the Veteran reported that he had last worked full time at a mill from March to July 2013.  He quit due to heightened anxiety and difficulties with panic attacks, which resulted in unexcused absences for which he received written reprimands.  He also had experienced past difficulties with getting along with others that included arguments.  He stated that he did not believe he could be successful in a work environment due to his anxiety in public settings.  

The examiner at that VA examination opined that the Veteran's level of occupational and social impairment was best summarized (in the context of VA schedular rating criteria) as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The examiner did not proffer an opinion as to whether the Veteran's psychiatric disability precluded the Veteran from securing or following a substantially gainful occupation, one that does not constitute merely marginal employment.  

The record raises the issue of entitlement to TDIU due to PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) for the period prior to February 20, 2014.  The Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim.  Further development is necessary for an appropriate adjudication of the TDIU aspect of such claim for the period prior to February 20, 2014.


The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  In this case, the percentage requirements of 38 C.F.R. § 4.16(a) are not met prior to February 20, 2014, so a TDIU based on 38 C.F.R. § 4.16(a) is not warranted prior to February 20, 2014. 

However, a TDIU may also be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2014).  The Board cannot grant an award of a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In this case, the RO has not submitted the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration for the period prior to February 20, 2014.  Therefore the appealed matter must be remanded so that, as the percentage requirements for consideration of 38 C.F.R. § 4.16(a) are not met prior to February 20, 2014, the RO can make a determination as to whether the issue of entitlement to TDIU prior to February 20, 2014 should be referred to the Director of Compensation and Pension for extraschedular consideration. 

On remand, the agency of original jurisdiction (AOJ) should conduct all appropriate notification and development, to include providing the Veteran with proper notice under 38 C.F.R. §§ 3.159, 4.16(b) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. §§ 3.159(b), 4.16(b) (2014) that includes an explanation as to the information or evidence needed to establish a claim of entitlement to a TDIU prior to February 20, 2014.

2.  Then consider whether to refer to the Director, Compensation Service, the issues of entitlement to a rating in excess of 50 percent and to a TDIU prior to February 20, 2014.  Then after undertaking any development deemed necessary, readjudicate the appeal.  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


